DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.	In response to the amendment received on 11/12/2020:
Claims 1-8 and 11-12 are pending in the current application.  Claims 1 and 11 have been amended, Claims 9-10 are cancelled, and Claims 11-12 stand withdrawn.
The previous prior art-based rejections have been overcome in light of the amendment.  All changes made to the rejection are necessitated by the amendment.  
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
5.	Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites a plurality of first electrodes and a second electrode, wherein the second electrode is formed of an active material layer including the second active material, the active material layer encompassing each first electrode.  There is no embodiment disclosed in the instant disclosure that has a single active material layer that encompasses each and every first electrode.  Claim 1 also recites that each of the first electrodes is adjacent to the second electrode, but this shown in the embodiments in the instant disclosure since there is an additional second electrode and separation membranes disposed between any first electrode and an adjacent battery cell.  Rather, there is a second electrode active material layer encompassing each respective first electrode of the plurality of electrodes.  To advance prosecution, the claim will be interpreted in accord with the invention disclosed in the drawings (a second electrode is disposed around each respective first electrode). Claims 2-8 are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
6.	Claims 1-5 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson US Patent 4,659,637 in view of Ingale US PG Publication 2015/0311503.					
Regarding Claims 1-3, Nelson discloses a secondary battery comprising a plurality of first electrodes, each first electrode being a columnar body including a first active material (positive electrode material) 37 and axial electrical conductor 39, a first current collection part (bus-plate) 51 connected to the plurality of first electrodes (via axial conductors 39), a second electrode including a second active material (each annuli 43 surrounding the glass electrolyte tube 35 is filled with negative electrode material), a plurality of separation membranes (glass electrolyte tube) 35, each separation membrane 35 having ionic 51, with each of the first electrodes being adjacent to a second electrode with each respective separation membrane 35 disposed therebetween, wherein a connection part is formed between the first current collection part 51 is formed an end face of each of the first electrodes (at 39), the end face contacting the first current collection part 51 via the connection part, and the second electrode is formed of a (fluid) active material layer including the second active material, each active material layer encompassing each first electrode (see at least e.g. Figs 1-4, col 3, line 54- col 4, line 64, col 5, lines 62-68).  Nelson fails to specifically disclose that the connection part of 39 is formed of a low-melting-point metal having a melting point of 327.5 °C or lower or using a low-melting-point metal such as tin or bismuth or a low-melting-point metal having a melting point of 232 °C or lower.  However, Ingale teaches a current collector comprising such a connection part, in this case the current collector substrate upon which tin or bismuth is deposited (see para 0064). One with ordinary skill in the art would realize that providing such a connection part would ensure that electrons could flow to and from the electrode active material to the current collector, thereby facilitating improved battery operation. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application have included the connection part of Nelson formed of a low-melting point metal, and further using a low-melting-point metal such as tin or bismuth having a melting point of 232 °C or lower (meetings Claim 2 and 3) in order to improve battery operation.  Although Nelson and Ingale do not recite that tin or bismuth have a melting point of 232 °C or lower, regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
Regarding Claim 4, Nelson includes using an axial connector 69 that includes a corrosion-resistant plating layer 73 formed thereon, the plating layer being disposed between the first electrode and what would be the connection part (where the axial connector meets the first current collection part), the plating layer 73 being formed of molybdenum coating (see col 6, lines 7-27), which is different from a KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 6, Nelson further teaches that the first electrode is a cylindrical body (see Figs 1-4), but is silent as to its dimensions. However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (see Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); see also MPEP § 2144.04 IV. A.). Here, one with ordinary skill in the art would understand to make the first electrode of an appropriate size in order to provide the desired battery operation characteristics, such as power output and capacity, thereby facilitating desired battery operation. Therefore, it would have been obvious to have made the prismatic first electrodes with a length of 10 μm to 300 μm and the cylindrical first electrodes with a diameter of 10 μm to 300 μm in order to facilitate desired battery operation.
Regarding Claim 7, it is clear from Fig. 3 of Nelson that the axial electrical conductors 39 are connected in parallel to the first current collection part 51.  Nelson modified by Ingale fails to disclose that there are 50 or more of the first electrodes. However, the “mere duplication of parts has no patentable significance unless a new and unexpected result is produced” (see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); see also MPEP § 2144.04 VI. B.). Here, one with ordinary skill in the art would understand to select the minimum number of first electrodes necessary to provide the desired battery operation characteristics, such as power output and capacity, thereby facilitating desired battery operation. Regarding Claim 8, Nelson discloses in col 5, lines 38-43 that the columnar body of the first electrode is formed of a carbonaceous material since it is formed of graphite.
Therefore, it would have been obvious to have provided at least 50 first electrodes in order to facilitate desired battery operation.
7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson US Patent 4,659,637 in view of Ingale US PG Publication 2015/0311503, as applied to Claim 4, and further in view of Coakley US PG Publication 2017/0077487.	
Regarding Claim 5, Nelson modified by Ingale disclose the claimed secondary battery of Claim 4, the rejection of which is incorporated herein in its entirety.  Nelson modified by Ingale fails to specifically disclose that the plating layer of Claim 4 includes at least one of a copper plating layer and a nickel plating layer.  However, Coakley discloses a battery conductive connection comprising a surface coating for improving corrosion resistance including molybdenum, nickel, and copper as functionally equivalent materials (see at least e.g. paras 0113-0115).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use at least one of a copper plating layer and a nickel plating layer in the (or instead of the) molybdenum plating layer of Nelson modified by Ingale because Coakley teaches that these materials are functionally equivalent for the purpose of corrosion resistance in electrically conductive connections in batteries.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Response to Arguments
8.	Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above.  
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6-3; Alt Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729